FILED IN
COURT OF CRIMINAL APPEALS

      MAR 03 2015
                          TRIAL COURT CAUSE NO. F10-00435-S
    Abel Acosta, CI60URT OF CRIMINAL APPEALS NO. PD-0573-14



      THE STATE OF TEXAS                          §         IN THE 282nd JUDICIAL

      V.                                          §         DISTRICT COURT

      PATRICIA DONALDSON                          §         DALLAS COUNTY, TEXAS

                              ORDER APPOINTING COUNSEL


              In accordance with the order ofthe Court ofCriminal Appeals in this cause, this

      Court determined that the defendant/appellant Patricia Donaldson, did desire to have

      counsel represent her on her appeal. The Court finds that the defendant/appellant filed

      a pauper's oath and was determined to be indigent at the time she filed her notice of

      appeal. The defendant/appellant was represented on direct appeal by the Appellate

      Division of the Dallas County Public Defenders Office. The Court finds that there is

      no evidence demonstrating a change in circumstance. The Court therefore finds that

      the defendant/appellant remains indigent.

              The Court appoints the Appellate Division of the Dallas County Public

      Defenders Office, 133 N. Riverfront Blvd. -LB 2, Dallas, Texas 75207, to represent

      the defendant/appellant on her petition for discretionary review.

              The Clerk ofthis Court is ordered to immediately forward a copy ofthis order to

      the Court ofCriminal Appeals in Austin. The Clerk is further ordered to immediately

      forward a copy of this order to the Appellate Division of the Dallas County Public
Defenders Office and to the defendant/appellant, Patricia Donaldson, Dallas County

Jail, Bookin Number 13028305.

      SIGNED this [D            day ofFebruary, 2015.



                                               GIVENS-DAVIS, JUDGE
                                        ,ND
                                     282™ JUDICIAL DISTRICT COURT
                                      DALLAS COUNTY, TEXAS